 22DECISIONSOF NATIONALLABOR RELATIONS BOARDSteel City Transport, Inc.andDonald B. Smith, AnIndividual.Case 6-CA-3858March 1, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 30, 1967, Trial Examiner SamuelRoss issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions totheTrialExaminer's Decision and a supportingbrief and the General Counsel filed cross-excep-tions to the Trial Examiner's Recommended Orderand a brief in support of his Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial'Examiner'sDecision, the exceptions, thebriefs of the parties, and the entire record in thecase, and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner2 withthe modification noted below.'ORDER-Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Steel City Transport, Inc., Pittsburgh, Pennsylvania,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified.1.Redesignate paragraphs 1(a) and 1(b) of theRecommended Order as paragraphs 1(b) and 1(c),respectively, and insert as paragraph 1(a) the fol-lowing:"(a) Discharging, laying off, refusing to rehire,or otherwise discriminating against any employeeforgiving testimony in any Board proceedingand/or filing charges under the Act."2.Delete the words "in any like or related man-ner" from redesignated paragraph 1(c) and insertin lieu thereof the words "in any other manner."'These findings and conclusions are based, in part, upon credibilitydeterminations of the Trial Examiner to which Respondent has excepted.After a careful review of the record, we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance of all rele-vant evidence Accordingly, we find no basis for distrubmg those findingsStandard Dry Wall Products,91 NLRB 544, enfd 188 F 2d 362 (C A 3)It has been found that Respondent has engaged in violations which goto the very heart of the Act and has evinced hostility to the rights of em-ployees to engage in legitimate activities protected by the Act Ac-cordingly, in order to make the remedy coextensive with the threat of fu-ture unfair labor practices, we shall amend the Trial Examiner's Recom-mended Order to enjoin all forms of unlawful interference with rightsguaranteed by Section 7 of the Act' In view of our decision herein and in accord with our recent decisionsin Bilveu Motor Corp,161 NLRB 982, andMacy'sMissouri-KansasDivi-sion,162 NLRB 754, we shall require that Respondent sign and post anotice which clearly explains the rights of employees, the manner in whichsuch rights were violated, and how such rights are being vindicated in thiscase Accordingly, the attached Appendix is hereby substituted for the Ap-pendix attached to the Trial Examiner's Decision.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:After a Trial in which all parties had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and to keepour word about what we say in this notice.The National Labor Relations Board has heldthat employees have a right to give testimony inBoard proceedings and to file unfair labor practicecharges with the Board without fear of retaliation.In observance of these and other rights which ' areguaranteed to employees by the Act:WE WILL NOT discharge, lay off, or refuse torehire any of our employees, or in any othermanner discriminate against them in regard totheir hire or tenure of employment or any-termor condition of employment in retaliation fortestifying in Board proceedings or for filingcharges with the Board.WE WILL NOT discourage membership in oractivitieson behalf of General Teamsters,Chauffeurs, and Helpers Local 249, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, bydischarging, or refusing to reinstate any of ouremployees, or in any other manner discriminat-ing against our employees in regard to their170 NLRB No. 15 STEEL CITY TRANSPORT, INC.23hire or tenure of employment or any term orcondition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assistGeneral Teamsters, Chauffeurs and HelpersLocal249,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization, to bargain collec-tively through representatives of their ownchoosing, and to engage in other concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, and torefrain from any or all such activities, except tothe extent that such rights may be affected byan agreement, requiring membership in a labororganization as a condition of employment, asauthorized by Section 8(a)(3) of the Act, asamended.Since the Board has found that we discriminatedagainst Donald B. Smith by discharging him andrefusing to reinstate him because he testified on be-half of the Union in a Board proceeding andbecause he filed charges with the Board,WE WILL offer Donald B. Smith immediateand full reinstatement to his former or substan-tially equivalent position without prejudice toany seniority or other rights and privilegespreviously enjoyed, and make him whole forany loss of pay suffered as a result of the dis-crimination against him.WE WILL notify Donald B. Smith, if presentlyserving in the Armed Forces of the UnitedStates, of his right to full reinstatement uponapplication in accordance with the SelectiveService Act and the Universal Military Train-ingand Service Act, as amended, afterdischarge from the Armed Forces.All of our employees are free to become, remain,or refrain from becoming or remaining, members ofany labor organization, except as that right may beaffected by an agreement requiring membership ina labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act, asamended.STEEL CITY TRANSPORT,INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,1536FederalBuilding,1000LibertyAvenue,Pittsburgh,Pennsylvania15222,Telephone 644-2977.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner: Based on a chargefiled on March 1, 1967 by Donald B.Smith, an in-dividual, theGeneralCounsel of the NationalLabor Relations Board issued a complaint on April27, 1967, alleging that Steel City Transport, Inc.(herein called the Respondent or the Company),had engaged and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(3), (4),and (1) of the Act by terminating the employmentof Smith because he gave testimony under the Actin a prior Board proceeding against the Respon-dent, and by thereafter refusing to reinstate himbecause he filed the charge in this case. TheRespondent filed an answer to the complaint whichcontends that Smith was not its employee withinthe meaning of the Act, but an independent con-tractor, denies that Smith was either dischargedbecause of his testimony in the prior Boardproceeding, or refused reinstatement because hefiled the charge in this case, and denies the com-mission of unfair labor practices.Pursuant to due notice, a hearing on the issuesthus raised was held before me at Pittsburgh,Pennsylvania, on June 20 and 21, 1967. Upon theentire record,' and my observation of-the witnessand their demeanor, and after due consideration ofthe briefs filed by the General Counsel and theRespondent, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent, a Pennsylvania corporationwhose principal office andterminal islocated inPittsburgh, Pennsylvania, is a motor carrier which isengaged in the business of transporting goods in theStates of Pennsylvania,West Virginia, and Ohio,under a certificate of public convenience andnecessity issued to it by the Interstate CommerceCommission. During the 12-month period preced-ing theissuanceof the complaint in this case, the'By stipulation of the parties, the recordin this case includes the trans-cript of thetestimony which Smith gave at the Board hearinginSteel CityTransport,Inc, and General Teariisters,Chauffeurs and Helpers Local 249,affiliatediiitliInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Case 6-CA-3710,and all otherportions of the transcript in that casewhich arerelevant tothe issue ofwhether Smith,an owner-operator, was an employee.of Respondent, or anindependent contractor 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondentreceivedrevenues in excess of$500,000 for its services in transporting materialsacross State lines from and to the Commonwealthof Pennsylvania.Upon the foregoing admitted facts,Ifind that the Respondent is engaged in commercewithin the meaning of Section 2(6) and(7) of theAct.II.THE LABORORGANIZATION INVOLVEDThe pleadings admit and I find that GeneralTeamsters, Chauffeurs and Helpers Local 249, af-filiatedwithInternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica (herein called the Union), is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.III.THE UNFAIRLABOR PRACTICESA.BackgroundIn the operationof its business of hauling steel,theRespondent utilizes tractors and trailers whichfor the most part it leases from individual owners ofsuch equipment pursuant to the terms of a standardlease agreement. The operation of that leasedequipment for the Respondent is performed bythree different classifications of drivers:(1)Owner-drivers who drive the single tractorand trailer which they own, or who drive the singletractor which they own in conjunction with a trailerowned by the Respondent;(2)Multiequipment owner-operators who owntwo or more tractors which are leased to theRespondent at the same time, and who drive one ofthem for the Respondent; and(3)Nonownerdrivers who drive tractors whichare owned by the multiequipment owner-operators.Prior to 1966, the Respondent's truckdrivers hadnot been represented for collective-bargaining pur-poses by any labor organization. In the spring andearly summer of 1966, a group of the Respondent'struckdrivers solicited their fellow drivers to signcards designating the Union as their collective-bar-gaining representative. Thereafter, the following in-cidents took place in 1966: On June 27 the Union,claiming majority status, demanded recognition bytheRespondent as the representative of itstruckdrivers;on July 15 and 27 the Union'srepresentativesmet with Respondent's PresidentPaulBrandt and other representatives of theRespondent and explained to them the terms andmeaning of the Union's over-the-road agreement, acopy of which, and the "Steel Addendum" thereto,had been furnished to Brandt on June 27;on August8, the Respondent notified the Union that it wouldnot recognize it as the representative of itstruckdrivers without a Board election, because itregarded them as independent contractors and notemployees within themeaningof the Act; on Au-gust 17, the Union filed a charge with the Board al-leging that the Respondent, by such refusal, had en-gaged in unfair labor practices within the meaningof Section '8(a)(5) amdnd (1) of the Act (Case6-CA-3710); and on December 21, the GeneralCounsel of the Board issued a complaint and noticeof hearing based on said charge. Thereafter, a hear-ing on the said complaint was conducted beforeTrial Examiner John F. Funke on February 13, 14,15, and 17, 1967. The Charging Party Smith was awitness for the General Counsel in that proceeding.On April 26, 1967, Trial Examiner Funke issued hisdecision in which he concluded,inter alia,that allthe Respondent's truckdrivers, except multiequip-ment-owner-operators (who were found to be su-pervisors), were employees of the Respondent andnot independent contractors within the meaning ofthe Act; that on the dates when the Union de-manded recognition, it was the majority representa-tive of said employees, and that the Respondent byrefusing to recognize and bargain with the Unionhad violated Section 8(a)(5) and (1). On June 30,1967 (9 days after the conclusion of the hearing inthe instant case), the Board issued its Decision andOrder2 adopting the findings, conclusions, andrecommendations of the Trial Examiner with aminor modification, not material to theissues inthis case.'B. Smith's Employment History with Respondentbefore he testified in the prior Board caseSmith was hired by the Respondent on July 24,1961, to drive his 1957 international harvester trac-tor and 1955 Fruehauf flat-bed trailer pursuant tothe terms of Respondent's standard "EquipmentLeaseAgreement"executedon that date.Thereafter, Smith continued to work for Respon-dent until February 1964 when he sold the equip-ment which then was on lease to Respondent. OnNovember 17, 1965, Smith again was hired byRespondent to drive his 1962 GMC tractor and1963 Trail Ez flat-bed trailer pursuant to Respon-dent's standard lease agreement,, and thereafter, hecontinued to drive equipment which he leased tothe Respondent until his termination (on February28, 1967) which is the subject ' matter of thisproceeding. The equipment which Smith leased toand drove for Respondent during these two periodsof employment changed from time to time when-ever Smith replaced a mechanically deficient, orworn out, tractor and/or trailer with another whichwas operable.' On all such occasions Smith ex-166 NLRB No. 54'A petition to review and set aside the Board'sDecision and Order hasbeen filed by the Respondent and is presently pending beforethe Court ofAppeals, Third Circuit.'During his employment by Respondent, Smith leased a total of eightdifferent tractors to the Company STEEL CITY TRANSPORT, INC.25ecuted a new standard lease agreement coveringthe new equipment. However, he leased and droveonly one tractor and one trailer for Respondent atany one time, except during the period between thelatter part of February 1965 and June 10, 1966,when Smith had two tractors on lease to theRespondent at the same time. Accordingly, sinceSmith, at thetimeof his termination, concededlywas a single owner-driver, I find, on the basis of theBoard's decision in the prior case against Respon-dent, that he was its employee within the meaningof the Act.During his approximately 4 years of employmentby Respondent, Smith was involved in three ac-cidents, the last of which occurred on February 6,1967, under the following circumstances:As Smith was driving on the Manchester Bridgein Pittsburgh with a loadconsistingof two 23,000pound steel slabs on his trailer, a car, passing on theright, sideswiped the right tires of the trailer andsped off without stopping. Smith saw the car in his"right side mirror" just before impact and swervedto the left to avoid being struck, and as a con-sequence, the steel slabs slid off the trailer and fellto the floor of the bridge. Smith reported the ac-cident to the Pittsburgh Police "as a hit and run."Other than marks on Smith's trailer tires, there wasno damageeither to Smith's trailer or to the slabs.However, the Respondent had to hire a crane at acost of $134 to pick,up the steel slabs and reloadthem on to Smith's trailer.During his employment ' by Respondent, Smithalso was found guilty of three traffic infractions, thelast of which occurred on December 26, 1966.On February 13, 1967, Smith was arrested at theRespondent's terminalon a charge of issuing twochecks without sufficient funds to the Common-wealth of Pennsylvania, and posted a surety bondfor his appearance in court to answer the charge.'In addition, during the course of his employmentby Respondent, Smith suffered occasional break-downs of his equipment which rendered it inopera-ble, the last of which occurred in connection withSmith's accident on October 11, 1966. On that oc-casion, Smith's equipment was out ofcommissionfor about 6 weeks before repairs were completed,and the only comment by any ofRespondent'soffi-cialwas that of its dispatcher, John Murray, whosaid to Smith, "It's a shame you're stuckso long."None of the foregoing accidents, traffic infrac-tions, or breakdowns, evoked from the Respondent,anywarning or admonition to Smith, or anydisciplinary action. Smith's currentleaseswerenever cancelled as a consequence of any of theseoccurrences, and he continued to drive for theRespondent, even after his arrest on February 13,1967. In respect to this last incident, Respondent'sAssistant General Manager John Brandt admittedthat he "did not talk to Mr. Smith about it,"because it was "none of mybusiness."C. Smith's Union Activity and his Testimony in the,Prior Board Case against RespondentDuring the Union's organizationalcampaign inthe spring and early summer of 1966, Smith did notpersonally "sign up" any of Respondent's drivers tounion authorization cards, but he did assist ClydeE.Slayter, the chief union proponent at theRespondent's terminal, in soliciting such signa-tures.6On July 27, 1966, Smith was a member ofthe Union's "bargaining committee" consisting ofthree drivers, who together with John V. Reed, theUnion's business agent, met with Respondent's Pre-sident Paul W. Brandt and its counsel, C. DonaldGates, Jr., and sought recognition of the Union asthecollective-bargainingrepresentativeof theCompany's drivers.On February 14 and 15, 1967,8 Smith testified asa witness for the General Counsel in the priorBoard proceeding in which the Respondent wascharged with, and later found by the Board to haveengaged in, unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act. One ofthe principalissuesin that case was whether theRespondent's owner-drivers were employees withinthemeaning of the Act, or independent contrac-tors. In all, Smith was called to the stand by theGeneralCounsel three times. On February 14,Smith testified,inter alia,that the multiequipmentowner-drivers who worked for Respondent wererequired to obtain the Company's prior approvalfor the persons whom they could-hire to drive theirequipment; that the Respondent required Smith toaccept loads for Columbus in southern Ohio,despite his preference for nothern Ohio loads; andthat the Respondent also required its drivers, whopicked up loads at certain locations outside thePittsburgh commercial zone, to "gateway" (drive)through the zone before proceeding to theirdestination, regardless of whether this was the mostdirect route from point of pickup to point ofdestination.In ' connectionwiththislattertestimony, Smith was recalled to the stand onFebruary 15, and through him, the General Counselintroduced into evidence a copy of a map made by"a public copying service," the original of whichSmith had removed from the bulletin board inRespondent's bunk room the day before. On themap appeared the following legend: "ALLSAs of the time of the hearing in this proceeding, no date had been setfor the trial of this charge against Smith' See the Trial Examiner's Decision,in the earlier Section 8(a)(5) case,the paragraph preceeding section III "The Remedy" and its accompanyingfootnote, 166 NLRB No 54.' Contrary to the Respondent's contention, I do not regard the foregoingunion activity of Smith as"minor in nature " However,since the GeneralCounsel at the hearing expressly disclaimed reliance on any of Smith'sunion activities other than his testimony before the Board in the prior case,Iwill base no finding or conclusion of violation thereson'All dates hereafter refer to 1967 unless otherwise noted 26DECISIONSOF NATIONALLABOR RELATIONS BOARDDRIVERS NOTICE. Pick-ups & deliveries fromGreensburg,Alliquippa,Pa.,Midland,Pa.,McKeepsport, Pa., Monesson, Pa., Allenport, Pa.,[and]Canonburg,MustGateway through Pitt-sburghCommericialZone."[EmphasisinOriginal.] Smith was vigorously cross-examined byRespondent counsel regarding the manner in whichhe obtained the map, and to show that according tohis own trip logs, he did not always comply with thegatewaying requirement. ,In the foregoing respects, Smith's testimony wasnot, as contended by Respondent's brief, merely"accumulative" of other witnesses for the GeneralCounsel.Moreover, Smith's testimony concernedthe issue of Respondent's control, both of the endto be achieved by its drivers, and the means used toachieve such end, and thus tended to prove the em-ployee status of the owner-drivers.' Accordingly,the Respondent's contention that Smith's testimony"was of doubtful damage to the Respondent" is re-garded as without merit.D. Events Following Smith's Testimony,and hisDischarge1.The breakdown of Smith's truckOn February 21, a week after Smith testified, histractor "broke down" while he was delivering aload of steel for the Respondent. Smith called theCompany's terminal, arranged for the delivery ofthe load by another of Respondent's owner-drivers,and notified Dispatcher John_ Murray of his break-down, and that the load was nevertheless beingdelivered. Smith's tractor was then towed back tothe terminal.When Smith returned to the terminallater that afternoon, he found Thomas McFate,,arepresentative of the finance company which heldthe notes on his tractor, waiting for him, and wasadvised by McFate that it was being repossessedbecause he was 2 months in arrears in his pay-ments.10Immediately following his conversation with Mc-Fate, Smith told Respondent's Assistant GeneralManager Brandt that he was undecided as to whathe would do about his tractor, but that he would lethim know. Smith then turned in his freight bills forpayment, and Brandt deducted from the amountdue Smith the $134 which it had paid to reload thesteelslabs onto Smith's trailer on February 6. Smithasked Brandt why the deduction was being made,and the latter, whose testimony to this extent isDeaton Truck Lines,143 NLRB1372, 137710The next day Smith was offered an opportunity to refinance the trac-tor, but he did not then accept the offer because it did not include funds forthe extensive repairs(about $1,000)which were required,and because hewas still uncertain regarding the feasibility of repairing the tractor. Sub-sequently,on February 28, the finance company sent Smith a formal noticethat he could redeem his tractor at any time before March 15 at 5 p in., andthat unless he did so, it would be sold(G C Exh 2)11For reasons explicatedinfra,I regard Brandt's testimony as generallyunreliable.credited," replied that Smith's engine "was brokendown," that "his truck had been repossessed," andthat he didn't want to be "stuck" for the money.Smith responded, "Well, this isn't fair," and-he leftthe office.The Respondent carries cargo loss insurance, andnormally, when a loss occurs, the Company files _aclaim with its insurance carrier, and the owner-drivers are not monetarily involved. When Brandtwas cross-examined regarding the apparent depar-ture in Smith's case from Respondent's normalpractice in regard to cargo loss claims, his evasivetestimony suggested, but did not specifically assert,that because the steel slabs were not damaged bySmith'sFebruary 6 accident, the loss was notcovered by the insurance. In addition, when askedwhether a claim for this loss was filed by Respon-dentwith the insurance carrier, Brandt firsttestified "I don't believe we did," but later he ad-mitted, "I believe we possibly carried out the for-mality of filling out the forms. There is a record ofit.If its there . . . .The Respondent did notproduce the insurance policy, or any othertestimony or record to show either that this loss wasnot covered by the insurance or that a claim hadnot been filed to recover'the $134: Since thesewere matters peculiarly within Respondent's pos-session and control, and I regard- Brandt's uncor-roborated testimony as generally unreliable, I placeno credence in neither his testimony which sug-gested that this loss was not covered by the in-surance, nor in his equivocating testimony regard-ing whether a claim for the loss, had been, filed byRespondent. To the contrary, I infer the opposite tobe true.12But even assumingthat the Respondent's in-surancedid not cover this loss, that no claim hadbeen filed by Respondent to recover the sum whichit paid to reload Smith's truck, and that Smith thusowed the $134 to Respondent, the deduction of thisamountfrom Smith's pay on February 21 was aclear departure from Respondent's normal practicein similarcircumstances.In this regard, the record in this case showswithout contradiction that in 1964, when the truckwhich Smith then owned was repossessed `becausehe was two payments behind, and the amount thendue Smith for his services was insufficient'to meetthe payments, the Respondent gave him an advanceof $100 so that he could get his, truck back. HugoSalvatore, another owner-driver, received cash ad-vances of as much as $300 to meet payments on his12 As the Supreme Court saidinN.L.R B v WaltonMfg. Co,369 U S.404, 408, quoting with approval from the opinion of Judge Learned HandinDyer v MacDougall,201 F 2d 265, 269 (C A 2)For the demeanor of a witness`may satisfy the tribunal,not only that the witness'testimonyis not true,but that the truth is the opposite of his story,for thedenial of one,who has a motive to deny, may be uttered with suchhesitation, discomfort,arrogance or defiance,as to give assurancethat he is fabricating,and that, if he is,there is no alternative butto assume the truth of what he denies ' STEEL CITY TRANSPORT, INC.27equipment, to pay for license plates, and to coverthe cost of repairs to his truck. Harvey Oiler,another driver, also received a cash advance of$125 from Respondent to pay for repairs to histractor.l" The uncontroverted record both in thisand the prior Board case also establishes that whenthe amount of these advances is large ($200 ormore), the Respondent permits its owner-drivers torepay their debt in installments of $25 or more, de-pending on the situation, and as Brandt admitted,"a level that he [the owner-driver] could afford."On February 21, when Brandt deducted $134 fromSmith's earnings, the total compensation due himwas $179.62, and Smith thus received only $45.62.This disparity between the Respondent's treat-ment of Smith on this occasion, and its usual prac-tice of assisting owner-drivers with advances whenin need, permits the conclusion, which Brandt in ef-fect admitted, and which I make, that the Respon-dent then intended to terminate the further employ-ment of Smith."2.Smith's terminationon February 28After February 21 Smith was not asked by theRespondent to take out another load. However, onFriday, February 24, Smith was requested by Clif-ford Seibel, another.of Respondent's owner-drivers,to seek a load for -Seibel's truck (then in the Inter-national Harvester garage for repairs which werescheduled to be complete that evening), and todrive it, if a load was available, while Seibel visitedhis out-of-town home. Smith called Respondent'sDispatcher John Murray and receivedan assign-ment to pick up a load of steel and deliver it toTwinsburg, Ohio. Smith picked up Seibel's truck,and on Monday, February 27, at 4 a.m. he loadedthe truck, but when he attempted to drive it fullyloaded, he discovered that it vibrated and did notfunction properly. Smith then immediately drove itback to the International Harvester garage, waitedfor the garage to open, and was told that the truckwould be repaired by that afternoon. He thentelephoned Dispatcher Murray, told him what hadhappened, and that the load would be deliveredthat evening. Murray said, "All right." Because of aparts shortage, the truck was not repaired that day.On the followingmorning,Tuesday, February 28,Smith returned to the International Harvestergarage and there met Seibel, who had returnedfrom his trip. They both then learned that the partsfor Seibel's truck had been received, and that therepairswould be completed in an hour or two.Seibel then telephoned Dispatcher Murray to ad-vise him about the delay in completing.the delivery,and was informed that Assistant General ManagerBrandt wanted to talk to him. Brandt got on thetelephone and asked why the load had not beendelivered, and Seibel "told him." Brandt then askedif Smith was going to deliver the load, and Seibelreplied, "whichever one of us is here at the time thetruck is ready." Brandt then asked Seibel if Smithwas going to drive regularly for him. Seibel'said,"No, I only got one truck." Brandt then told Seibelthat "Don [Smith] was done," that his lease "wascancelled," and that "he wasn't working there anymore." Seibel replied that Smith had a valid physi-cal,15 and therefore was qualified to be a driver. Atthe conclusion of this conversation, Seibel. toldSmith "that his lease had been cancelled and hewas done up there." Seibel thereafter made thedelivery himself."On the day following Seibel's conversation withBrandt (March 1), Smith again visited the Interna-tionalHarvester garage and initiated negotiationsfor the purchase of a used 1959 tractor to replacethe one that had broken down and had been repos-sessed. Smith then went to the Respondent's ter-minaland had a conversation with AssistantGeneralManager Brandt. According to Smith'scredited testimony, he told Brandt, "I understandfrom Mr. Seibel that my lease has been cancelled."" The fact that Respondent makes advances to its owner-drivers to payfor repair bills and to assist in the purchase of equipment is also establishedby the uncontroverted record and'findmgs in the prior Board case againstRespondent14Thus,'Brandt admitted that he would not have deducted the $134 fromSmith's pay"under normal circumstances,"and he testified as followswhen he was asked whether his reason for the deduction of the full amountwas that he was "terminating Smith"THE WITNESS You're saying [asking] did we deduct it becausehe was terminated at that time?TRIAL EXAMINER: Yes.THE WITNESS, I'd say yes, we took the money because of hissituation,and I didn't want to be stuckUnder the terms of the Respondent's standard lease agreement, theequipment owners are required "to furnish aphysically fit operator, ordriver" for the leased equipment, and pursuant thereto and Interstate Com-merce Commission regulations,the Respondent'sdriversmust take aphysical examination every 3 years and carry on their person a current doc-tor's certificate that they are physically'qualified to drive11The findings in respect to the foregoing conversation are based on thecredited testimony of Seibel. Brandt, the 22-year old son of Respondent'spresident, admitted that he told Seibel that Smith's lease had been can-celed, but he denied that he told Seibel that Smith "couldn't drive " I donot credit Brandt's denial because I regard his testimony as generally un-worthy of belief My reason for disbelieving much of Brandt's testimony isthat despite his obvious intelligence,itwas,inmany instances,self-con-tradictory, evasive, and quite apparently motivated by what Brandt, at themoment,regarded to be in the Respondent's best interest Two examples ofself-contradictory testimony by Brandt follow (a) Brandt testified that thedecision to cancel Smith's lease was a part of Respondent's program to can-cel all leases,outstanding since 1953,on equipment which no longer wasoperating He also testified that the cancellation of Smith's leases was "nodifferent"from that of the others which Respondent canceled at the sametimeHowever,Brandt's other testimony clearly disclosed that only inSmith's case was a lease canceled on current equipment(b) Brandtfurther testified that cancellations, both of Smith's leases, and those ofother owner-drivers, were sent by registered mail, but that "it was costingus too much money"However,when Brandt was cross-examined to deter-mine how he selected whose cancellations to send by registered mail heeventually admitted that only Smith'scancellationwas so sent TheRespondent's brief (p 8) suggests that "the seeming confusion"and "in-consistency"of Brandt's testimony should be disregarded because Respon-dent "was pursuing two inconsistent theoriesof defenseat the hearing,"one, that Smith was an independent contractor, and the other,that he wasdischarged for cause Obviously the Respondent was legally entitled to pur-sue inconsistent defenses, but this does not excuse the tailoring by Brandtof his testimony in furtherance of Respondent's defense objectives 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrandt replied, "That's right. You no longer worktroverted and credited testimony,L° the followinghere." Smith asked, "Why?" Brandt replie that ac-conversation ensued:cording to the lease, the truck owner was requiredHUSK: Smitty,youto furnish equipment to Respondent "at all times,"problem?and thatsinceSmith's truck "was broken down,"he was unable to' comply with the terms of thelease. Smith replied that he had suffered break-downs before, "and there had never been any par-ticular problem." Smith also told Brandt that hewas "not sure" whether he would repair his oldtractor, and that he would probably replace it withanother one. Brandt replied, "I don't care what youdo. You're through here.... We are not hiring anytrucks at this time." Brandt also said that as far ashe was concerned, "You will never work hereagain."According to Brandt's testimony, creditedto this extent, Smith then said just before he left,"This is what the National LaborRelations, Boardtoldme to watch out for. I'm going don im-mediatel'and fileanunfair labor practicecharge. " 7Thatsameday, Smith filed the charge with theRegional Office on which the complaintherein isbased.3.The refusal to reemploy SmithOn the following day (March 2), Smithpurchased a used International Harvester tractor toreplace the one which had broken down and hadbeen repossessed. After completing his purchase,Smith went to the Respondent's terminal to paysome small personal debts to a couple of thedrivers, and to collect one that was owed to him.While Smith was talking to some of the drivers "inthe drivers' area" near the dispatch office," Brandtyelled from inside the office,' Smith, you no longerwork here." Smith replied, "Well, that's what youhave said, John." Brandt then said, "Then I suggestthat you leave." Smith responded, "Well, I will be,"and resumed his conversation with drivers Morganand Seibel. A few minutes later, Brandt yelled,"Smith, you see that door behind you. You have 60seconds to get out of it." Smith replied, "If youthink you're big enough, come around and put meout." Brandt did not reply, but instead left thedispatch office and entered the "general office. "19A few minutes later, Respondent's GeneralManager George Husk came out of the general of-fice and asked Smith to step outside to talk withhim. Smith complied, and according to his uncon-"Brandt admitted that he told Smith that his lease had been canceledbecause "he [Smith] was unable to furnish the equipment," but he deniedthat he told Smith that he was 'through" as a driver for the Respondent Ido not believe or credit Brandt's denial because I regard his testimony asgenerally unreliable, and because on the next day, as described more fully,infra,Brandt admittedly ordered Smith off the Respondent's premisesbecause he no longer worked there, a course of action inconsistent withBrandt's denial" According to driver Seibel's credited testimony which was not con-troverted, the place where Smith stood when he was ordered off thepremises is an area where drivers wait and talk while waiting for loads, thatseem to have aSMITH: Well, John [Brandt] seems to thinkso.HUSK: Well, why are you here?SMITH: I was clearing up a few loose ends.Idon't know why John's became so hostileabout this.HUSK: After all, you went over yesterdayand filed a charge-Those charges with theLabor Relations Board.SMITH: Mr. Husk, what was I supposed todo?HUSK: Well, John has taken' a stand on this,and I'm going to back him up.SMITH: Well, I guess you have to back himup. He's the boss' son.HUSK: Well, you said that, I'didn't.SMITH: No, but you're not denying it. All Iwanted was to go back to work at Steel City.HUSK: Well, but you filed those charges.SMITH: Well, they can very easily bedropped. All I want is my job back.HUSK: Well, until this thing is settled, I sug-gest that you not hang around.SMITH: Fine. I have a few more minutes ofthings to clear up. Then I'll be leaving.Husk then left and Smith returned to the drivers'area, and, after talking to several of the drivers, hehad a conversation with' Respondent's OperationsManager Edward Carroll. According to Smith's un-controverted and credited testimony, corroboratedin substance by Seibel,21 Smith said to Carroll, "Ed,Ihave a truck available. Are you putting on anytrucks?" Carroll replied, "Smitty, I cannot put youback on. It's out of my hands." Smith then said, "Ijust want it known that L have a truck and formallywant to go back to work." This conversation wasSmith's last contact with Respondent's officials.On the following day, ,March 3, the Respondentadmittedly opened a newterminal at New Kensing-ton,,Pennsylvania, about 20 miles from Pittsburgh,and within a short time thereafter, it hired anumber of owner-drivers to work out of the newterminal. In addtion, at least one former owner-driver was put on by Respondent at its Pittsburghterminal after Smith's termination. NotwithstandingSmith's "formal request described ',above, he wasnever reemployed by Respondent.there was nothing "unusal" in Smith's presence in this area;that "lots" of"people" other than Respondent's drivers frequent it, including formerdrivers who come to visit and talk to Respondent's drivers,and that beforeSmith's termination,former drivers were permitted to sleep over in theRespondent's bunk room facilities,adjacent to this area ,'9The findings above are based on the credited testimony of Smith whichwas corroborated by Respondent's driver Seibel,who described the tone ofvoice used by Brandt as "screaming at Smith like a screaming meemie."Y0Husk was not called as a witness for Respondent and no explanationwas offered for its failure to do so-21Carroll was not called to testify for Respondent STEEL CITY TRANSPORT, INC.29E.Thereasonsasserted by Respondent for Smith'sterminationand the refusal to reemploy him1.That the cancellation of Smith's lease was not atermination of his employmentThe Respondent's initial contention, as outlinedby its counsel in his opening statement and byyoung Brandt's testimony, was that the cancellationof Smith's lease on February 28 was not a termina-tion of his services by Respondent, but merely apart of a general program, initiated at that time andnot limited to Smith, to bring Respondent's recordsup to date by canceling all outstanding leases onequipment which no longer was being operated inthe Respondent's business.Prior to February 28, although Smith and theRespondent's other owner-drivers had changedtheir equipment over the years as old equipmentbroke down and/or' was replaced, the Respondenthad entered into additional leases for their newequipment, but had not canceled the old leases.Brandt testified that "there was a lot of discussion[at the prior Board hearing in February] about out-standing leases," and therefore, after consultingwith counsel to determine that he "could legally dothis,"22he decided to cancel all the old leases.Brandt further testified that the cancellation ofSmith's leases was one of about 200 which Respon-dent started to mail or deliver personally onFebruary 28, that the whole cancellation processconsumed about 2 months, and that the decision tocancel ,Smith's leases "was no different" than "thedecision to cancel all the other leases on equipmentwhich was no longer' operating."Contrary to Brandt's testimony, I conclude fromthe record that at least in respect to Smith, theRespondent's action, on February 28 was not themere correction of its prior laxity in failing to can-cel old; leases, but was in fact a final termination ofSmith's services. My'reasons for this conclusion areas follows:(a)Although Brandt assertedly also canceled theleases of other owner-drivers on February 28, hewas unable to recall the name of a single one whoseleasewas then canceled. All of the owner-driverswho testified for the General Counsel in this regardstated without contradiction that their old leaseswere canceled either I month after Smith's ter-mination or later.23 Obviously, the Respondentcould, have produced the copies of the lease cancel-lations, which its owner-drivers were required tosign to' show that other leases had also been can-celed-dn February 28,24 but it did not and it offeredno explanation for its failure to do so. Since I re-gardBrandt'suncorroboratedtestimonyasgenerally unreliable, and in the light of the failureof the Respondent to produce corroborative docu-mentary evidence available to it, I infer that theonly cancellation sent by the Respondent onFebruary 28 was that of Smith's leases.(b) Even assuming that the Respondent had alsocanceled other leases on February 28, unlike theother cancellations, which were for equipment thathad been replaced by their owner-drivers, Smith'sadmittedly was the only cancellation for equipmentwhich had been operating currently and had not yetbeen replaced.(c)The Respondent previously (on February21) had indicated its intention to terminate Smithwhen the latter's tractor was repossessed, and con-trary to its usual practice of rendering financialassistance to its owner-drivers in such circum-stances, the Respondent had deducted $134 fromSmith's pay because, as Brandt in effect admitted,Smith was being "terminated," and "I didn't wantto be stuck."'(d)According to the previously creditedtestimony of both Smith and driver Seibel, Brandthad told them on March 1 and February 28, respec-tively, not only that Smith's lease had been can-celed, but also that his employment by the Respon-dent was terminated.(e) Finally, on March 2, when Smith visited theRespondent's terminal for the purpose of cleaningup some personal debts, Brandt admittedlyrequested him to leave the premises because he nolonger was employed by Respondent.For all of the foregoing reasons, I regard Brandt'stestimony that Smith's lease cancellation was "nodifferent" than the others,- as unworthy of cre-dence, and the contention that it was not a termina-tion of Smith's services, as devoid of any merit.2.That Smith's lease was canceled because of hislack of operable equipmentAt the time of the cancellation of Smith's lease,and his termination, the sole reason admittedlygiven him by Brandt was that Smith's truck wasbroken down and repossessed, and that Smiththereforewas unable to furnish the equipmentrequired by the lease. I regard this reason for thecancellation of Smith's lease and his termination asunworthy of any credence for the followingreasons:(a) Smith had told Brandt on February.21 thathe was uncertain as to what he would do about hisbroken-down and repossessed tractor, but that hewould let Brandt know when-he decided. Thus, in-sofar as Brandt knew on February 28, Smith's latest41 The members of the law firm which represent Respondent are also allstockholders of Respondent.2S Thus, these cancellations were effected after Smith had filed the unfairlaborpracticecharge againstRespondentin this case.24 SeeSmith's lease cancellation,T E. Exh 1.25 See 2 Wiginore,Evidence §285 (3d ed.),Whitin Machine Works,100NLRB 279, 285;Hilma H Erickson,and Erik E.Erikson d/b/a DetroitPlastic Products Company,121 NLRB 448, 499.Zs See fn. 14,supra. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDtractor on lease to the Respondent was still capableof being refinanced and repaired.'(b) Smith had not been asked by the Respon-dent to take out a load, and thus his temporary ina-bility to provide equipment had not disadvantagedthe Respondent.(c)Although Smith had equipment available foruse by Respondent only 2 days after it had canceledhis other leases, and so notified both the Respon-dent's general manager and operations manager,the Respondent refused to utilize his equipment,notwithstanding that it was then in the process ofopening a new terminal and putting on additionalowner-drivers to staff it.(d) The Respondent's strict enforcement of thelease provisions in Smith's case was a radical depar-ture from its previously consistent policy of con-doning and overlooking breaches of its standardlease. In this regard the undisputed record shows asfollows:The Respondent's standard lease provides,interalia,that any failure by the owner to furnish equip-ment is a breach for which it can be canceledwithout notice. The lease also requires that alldrivers of the leased equipment must "comply withall state weight 1aws,'s and may "not accept loads inexcess of the limits allowed by [the] states throughwhich the equipment must travel." In addition, thelease requires all drivers to have knowledge of, andto comply with, "all safety laws and regulations,"both State and Federal.(i)Before the earlier Board proceeding againstRespondent, both Smith and other owner-driverswho worked for Respondent occasionally sufferedbreakdowns, accidents, and other 'difficulties withtheir equipment which made them inoperable forvarious periods lasting from a few days to as long as5 or 6 weeks. Notwithstanding the resulting inabili-ty of Smith and such other owner-drivers to furnishequipment to Respondent as required by theirleases, they were not canceled and the further em-ployment of Smith and such other owner-driverswas not terminated.28(ii) In addition, there were frequent occasionswhen owner-drivers, while working for Respondent,were arrested and/or fined for various road andsafety infractions, including driving with overweightloads,- speeding, unsafe operation, and involvementin accidents. Although these incidents, especiallyoverloading infractions,quiteapparentlycon-stituted breaches of the terms of the leases, theRespondent did not cancel the leases or terminatethe employment of the drivers involved. To thecontrary, it occasionally advanced funds to themwith which to pay their fines,29 and posted bail fortheir release from jail.(iii) In early 1964, when Smith's equipment wasrepossessed, the Respondent not only did not can-21 Seefn 10,supra2" The findings above are based on the uncontroverted and creditedtestimony of Smith, Thomas William Keffer, Hugo Salvatore, Thomas RWillard, and Harvey W Oilercel Smith's lease or terminate his employment, butit advanced him $100 to assist him to meet his ar-rears.Moreover, when Smith, in Nvember 1965,applied to work again for Respondent after an in-terval of other employment, the earlier repossessionof Smith's equipment did not deter the Respondentfrom reengaging his services.(e)The Respondent has offered no credible ex-planation, either for the departure in Smith's casefrom its previously consistent practice of overlook-ing and condoning technical breaches of its stan-dard lease, or for applying it literally on this occa-sion.All of the foregoing circumstances persuade me,and I find, that the assignment of Smith's inabilityto furnish equipment as a reason for the cancella-tion of his lease and for his termination was an ob-vious pretext to conceal the true reason therefor.3.Smith's arrest on February 13As previously noted, the only reason given toSmith for the cancellation of his lease and his ter-mination was his inability to furnish equipment asrequired by his lease. However, by a ,letter datedMarch 10 to the Board's Regional Office, theRespondent's counsel (and stockholder) assignedthe following additional reason for not employingSmith. Thus,'the letter stated:We do not desire to have Mr. Smith drive forany of our independent contractors in view ofthe fact that Mr. Smith was recently arrestedfor passing a bad check to the Commonwealthfor his license fee.The Respondent now-contends that Smith's arrestwas one of the reasons for his termination and therefusal to reemploy-him.-As noted previously, Smith was arrested onFebruary 13 at the Respondent's terminal on acharge of passing" two checks without sufficientfunds to the Commonwealth- of Pennsylvania forlicense fees and promptly posted a surety bond forhisappearance in court to answer the chargewhich, at the time of the hearing herein, had,notyet been set for trial. Although Brandt admittedlyknew of the arrest when it occurred, and even I'week before,, he made no comment regarding it toSmith because, as Brandt testified, it was "none, ofmy business." - Notwithstanding the arrest, Smithwas not terminated and he continued to drive forRespondent, until the later breakdown of his equip-ment and termination. Smith was not then, or, atany time thereafter, told that his termination or therefusal to -utilize his services was in, any way at-tributable to his arrest._All of the foregoing persuade me, and I find, thatthe resurrection of this arrest as a reason for notemploying Smith is clearly an afterthought and a.Thus;"the record dis-closes that for overloading infractions,the fines ran as high as $400 STEEL CITY TRANSPORT, INC.31pretext on the part of the Respondent to concealthe true reason therefor.4.Smith's traffic infractions and accidentsThe Respondent further contends that its ter-mination of Smith and refusal to reemploy him wasjustified by his poor driving record which includedthree accidents and three traffic violations. Theissue before me for determination is not, however,whetherSmith'sdrivingrecord justifiedhisdischarge and the refusal to reemploy him, butrather is whether that, or unlawful considerations,motivated this action. For the reasons hereinafterstated, I am persuaded by the record that this as-serted ground for discharge was not the Respon-dent'smotivation therefor, and is merely anotherafterthought and pretext to conceal the real reason.(a)One of Smith's three accidents occurred inAugust 1963 and clearly was caused by the failureof Respondent's mechanic, when installing two newwheels on one of its trailers, to properly fastenthem. Some time after this accident, the Respon-dent, as noted above, hired Smith for a secondtime, and thus, it obviously did not regard him thenas a poor driver, or he would not have been reem-ployed.The present resurrection of this old ac-cident as part of Smith's allegedly bad drivingrecord, clearly discloses the lengths to which theRespondent has reached in its efforts to justifySmith's termination.(b)Of the other two accidents, one occurred inOctober 1966 and both Smith and the other partici-pant were found guilty of traffic infractions in con-nection therewith. The last accident, previouslydescribed, occurred on the Manchester Bridge onJanuary 6 when Smith's trailer was sideswiped by ahit-and-run driver. Smith's uncontroverted accountof this accident disclosed no culpable negligence onhis part, and there is no evidence that the Respon-dent ever regarded him as at fault for this mishap.Thus, at the most, 'Smith's driving record disclosesonly one accident for which he was partly at fault.(c)Except for 'the traffic infraction connectedwith Smith's October 1966 accident (for which thefine was'$25"arid costs), Smith was involved in onlytwo other traffic infractions; one, an arrest forspeeding on April 26, 1966, and the other onDecember 26, 1966, for "unsafe operation" whenhe pulled out of line to pass a slow moving vehi-cle.The fine for the latter infraction was $50 andcosts.The Respondent admittedly never 'censored,admonished, warned, or disciplined Smith eitherbecause of his accidents or traffic violations, and itcontinued to employ Smith after all of the these in-cidents-without any comment or any discussion ofhis driving record.(d) Concededly, many of the drivers still em-ployed by Respondent have been involved both inaccidents30 and in arrests for traffic infractions, in-cluding one, John Parks, whose driving license wassuspended for 15 days for speeding. In fact, accord-ing to Brandt's admission, the only other lease can-cellations prior to Smith's discharge on February 28involved drivers who were terminated because theycaused"trouble,""would start a fight withsomeone, or something like that."(e) Finally, the assertion that Smith was, ormight have been, terminated and/or refused reem-ployment because of his poor driving record wasraised by the Respondent for the first time at thehearing in this case. Smith was never told that thiswas either the reason for the cancellation of hislease, or for the refusal to further employ him.Moreover, this asserted ground was not mentionedin the March 10 letter of Respondent's counsel tothe region which purported to set forth why Smith'sleasehad been canceled and why he would not bereemployed.For all the foregoing reasons, I am persuadedbeyond any doubt that this alleged ground for thecancellation of Smith's lease and/or for the refusaltoemploy him further is purely another af-terthought and pretext by Respondent to concealthe real reason for its conduct in regard to Smith.F.Concluding FindingsThe complaintherein alleges that Smith's em-ployment was terminated because hetestified onbehalf of the General Counselin the prior unfairlabor practice case against Respondent,and he wasrefused reinstatement or reemploymentbecause hefiled the charge in the instant case. The Respondentdenies that these were the motivations for its con-duct and it contends, quite correctly, that the bur-den of proving the illegal motivation of the Respon-dent is on the General Counsel. However, the ful-fillment of that burden does not, as the Respon-dent's brief suggests, require direct evidence of theRespondent's motive. As the Court of Appeals forthe Ninth Circuit said in a comparatively recentdecision:31Actual motive, a state of mind, being thequestion,-it is seldom that direct evidence willbe available that is not also self-serving. Insuch cases, the self-serving declaration is notconclusive; the trier of fact may infer motivefrom the total circumstances proved. Other-wise no person accused- of unlawful motive'uQuite lsigmficantly, when the Respondent's counsel was asked by theGeneral Counsel to stipulate regarding the accidents of other drivers stillemployed by the Company, he stated-Iwould object to it as being entirely irrelevant and immaterial Ican't Fee any `relevancy between other accidents and the fact thatMrSmith was Let go because he didn't haveanyequipment to operate[Emphasis added ]The inference from this statement,that all other grounds presently as-serted for Smith's termination are afterthoughts, is quite compelling31Shattuck Denn Mining CorporationvN L R B ,362 F 2d 466, 470(C.A 9) - 32DECISIONSOF NATIONALLABOR RELATIONS BOARDwho took the stand and testified to a lawfulmotive could be brought to book. Nor is thetrier of fact-here the trial examiner-requiredto be any more naif than is a judge.If he findsthat the stated motive for a discharge is false, hecertainly can infer that there is another motive.More than that, he can infer that the motive isone that the employer desires to conceal-an un-lawful motive-at least where, as in this case,the surrounding facts tend to reinforce that in-ference.[Emphasis supplied.]The court's decision is singularly applicable tothe facts in this case. Smith was employed twice bythe Respondent for a total period of about 4 years.During this employment, he and many of theRespondent's other drivers suffered occasionalbreakdowns which rendered their equipment in-operable for various periods of time lasting for aslong as 5 to 6 weeks, were involved in accidents,and were guilty of traffic infractions. On one occa-sion, Smith's equipment was repossessed for arrearsin meeting payments, and on February 13, he wasarrested for issuing two checks with insufficientfunds.Obviously the Respondent lawfully couldhave canceled the leases and terminated the em-ployment of Smith and of the other owner-driversfor any or all of these incidents. But, the significantfact is that it did not, and that it not only condonedand tolerated these "breaches" of its standardlease,but that it also assisted its owner-driversfinanciallywhen they encountered trouble withtheir equipment, payments, and the traffic police.Smith's arrest on February 13 produced no warningor censure from the Respondent, because as Brandtadmitted, he regarded it as "none of my business."Thus, it is fairly apparent that until Smith testifiedat the Board hearing in the earlier case, theRespondent quite apparently was not overly con-cerned with either his driving record or even hislast arrest for it continued his employment withoutcomment or warning.After Smith testified, the Respondent's attitudetowards him changed completely. Thus, whenSmith's truck broke down and was repossessed onFebruary 21, the Respondent, contrary to its usualpolicy of assisting employees financially, seized onthis occurrence to deduct $134 from his pay for aloss apparently covered by its cargo loss insurance,and for, which it had filed a claim with the in-surance carrier. This, of course, made it even moredifficult for Smith to meet, if indeed, he could, thearrears due on _his tractor. And then, 1 week,later,although Smith had not in the interim been askedto take out a load, the Respondent canceled hislease and terminated his-employment under cir-cumstances which disclosed deep rooted hostilitytowards him. The stated single reason for Respon-ZShattuck Denn Mining Corporation v. N L R.B., supra.As previously noted, at the prior-hearing Smith testified,inter alia,thatthe Respondent required its drivers to "gateway" through the Pittsburghcommercial zone on pickups from certain locations,even when that wasdent's action was that Smith had no equipmentavailable. That reason had never before caused theRespondent to cancel a lease or to terminate theemployment of any of its owner-drivers.The question then resolves itself to this: why didtheRespondent take this action against Smithwhich was contrary to its past practice in like situa-tions, and why did it bear and display this suddenand unexplained animus towards Smith, if his onlyfailing, as stated by Brandt, was his lack of availableequipment? The answer to this query is fairly ap-parent from the record. So far as the record hereindiscloses, there was no animosity between youngBrandt and Smith before the latter testified at theprevious Board hearing. The only intervening eventbetween Smith's testimony and his discharge wasthe breakdown of his equipment and its concurrentrepossession. Obviously, that event could not havemotivated the hostility towards Smith which Brandtdisplayed when he terminated Smith, and told him,"You will never work here again." Thus, the onlypossible reason for Brandt's display of spleentowards Smith at his termination must have beenSmith's testimony before the Board, and I so find. Iam further persuaded that this was the motivationfor Smith's termination by the many incredible andobviously pretextual reasons asserted therefor, in-cluding that which was told Smith when he wasdischarged, and those which the Respondent, quiteapparent as afterthoughts, has since dredged up.32In reaching the above conclusion, I have,givenserious consideration to the 'Respondent's conten-tion that since Smith was only one of many driverswho allegedly gave "accumulative" testimony forthe General Counsel, no valid reason exists why theRespondent would have selected him for reprisal.The fallacy with this contention is that Smith'stestimony, as previously noted, was materially dif-ferent, and that his conduct during the previousBoard hearing likely could have aroused theRespondent's hostility toward him.33 Accordingly,since Respondent's contention is not supported bythe-record in the earlier case, it is rejected,Itherefore find and conclude that the Respon-dent,by terminating the employment of Smithbecause of his prior testimony under the Act, en-gaged in unfair labor practices within the meaningof Section 8(a)(4), (3), and (1) of the Act.Moreover, even assuming, contrary to - theBoard's conclusion in the prior case, that Smith wasan "independent contractor," and not an employeewithin the meaning of the Act, I would neverthelessfind that his termination for testifying at`the;priorBoard hearing violated Section 8(a)(1) of the Act,because the net effect of this action tended to causestatutory employees in the Respondent's operationnot the shortest route to the delivery point. In this connection Smith hadremoved a map (which disclosed this, directive) from the Respondent'sbunk room, had it duplicated, and the copy was introduced, into evidence. STEEL CITY TRANSPORT, INC.to fear similar reprisals if they testified againstRespondent in a Board proceeding.'There remains for consideration only the allega-tion that the Respondent on and after March 2refused reemployment to Smith because he filedthe charge in this case. The record in respect to thisallegation is undisputed. As previously described,on March 2, after Smith purchased a new (used)tractor to replace his repossessed one, he visitedtheRespondent's terminal, was ordered off thepremises by young Brandt, and then was told byGeneralManager Husk and Operations ManagerCarroll, to both of whom Smith made known hisdesire to resume work, that he could not be reem-ployed until this thing (the charge) was settled, andthat the matter was out of their hands. Thus, therecord clearly discloses, and I find, that Smith alsowas refused reemployment because he filed thecharge in this case and that the Respondent therebyfurther engaged in unfair labor practices within themeaning of Section 8(a)(4), (3), and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with theRespondent's operations described in section 1,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the.freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, I will recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having further found that the Respondent dis-criminated against Donald B. Smith by terminatinghis employment and thereafter refusing to reinstatehim because he gave testimony under the Act andfiled the unfair labor practice charge in this case, Iwill recommend that the Respondent be ordered tooffer him immediate reinstatement to his former orsubstantially equivalent position without prejudiceto his seniority or other rights and privileges, andmake him whole for any loss of earnings he mayhave suffered by reason of the discrimination by thepayment to him of a sum of money equal to theamount he normally would have earned as netwages (after deducting the cost of operating histruck) from the date of his termination to the dateof his reinstatement, less his net earnings duringaiCf N.L.R.B. v Lease&McVitty,Incorporated,384 F.2d 165 (C.A. 4)F W. Woolworth Company,90 NLRB 289,backpay shall include the33said period, with backpay computed on a quarterlybasis in the manner established by the Board.35Iwillalso recommend that the Respondentpreserve and, upon request, make available to theBoard or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze and determinethe amount of backpay due under the terms of thisrecommended remedy.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Steel City Transport, Inc., is an employer en-gaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and(7) of the Act.2.General Teamsters, Chauffeurs and HelpersLocal 249, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Donald B. Smith is an employee within themeaning of Section 2(3) of the Act.4.By discriminating against Donald B. Smithand by terminating his employment and refusing toreinstate him because he gave testimony under theAct and filed the charge in this case, the Respon-dent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(3),(4), and (1) of the Act.5.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase, I recommend that the Respondent Steel CityTransport, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in and activitieson behalf of General Teamsters, Chauffeurs andHelpers Local 249, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization of its employees, bydischarging or refusing to reinstate any employees,or in any other manner discriminating in regard tohire or tenure of employment or any term or condi-tion of employment.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-payment of interest at the rate of 6 percent per annum to be computed inthe manner set foith inIsis Plumbing & HeatingCo , 138 NLRB 716350-999 0 - 71 - 4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDercise of their right, to self-organization, to formlabor organizations, to join or assist General Team-sters,Chauffeurs and Helpers Local 249, affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other labor organization, to bargain col-lectivelythrough representatives of their ownchoosing, and to engage in other concerted activi-ties for the purpose of collective-bargaining orother mutual aid or protection, or to refrain fromengaging in such activities, except to the extent thatsuch rightsmay be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized by Section8(a)(3) of the Act.2.Take the following affirmative action to effec-tuate the policies of the Act:(a)Offer Donald B. Smith immediate and fullreinstatementtohisformeror substantiallyequivalentposition,withoutprejudice to -hisseniority or other rights and privileges previouslyenjoyed, and make him whole for any loss of pay hemay have suffered as a result of the discriminationagainst him-in the manner provided in the sectionof this, Decision entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c)Notify Donald B. Smith if presently servingin the Armed Forces of the United States of hisright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its terminal in Pittsburgh, Pennsyl-vania, copies of the attached notice marked "Ap-pendix. "3Copies of said notice, on forms providedby the Regional Director for Region 6, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained by employees for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of the receiptof this Decision and Recommended Order, whatsteps it has taken to comply herewith."zs In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "37 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."